Citation Nr: 1413769	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  99-01 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a higher initial rating for residuals of neck strain with myofacial pain syndrome involving the neck, upper back, and shoulder blade areas, evaluated as 10 percent disabling prior to March 25, 2009, and as 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk





INTRODUCTION

The Veteran served on active duty from June 1961 to November 1969, from March 1971 to March 1974, and from October 1990 to May 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 1998 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which, in pertinent part, granted service connection for neck strain with myofacial pain syndrome involving the neck, upper back, and shoulder blade areas, with an initial noncompensable rating assigned, effective December 23, 1996.  In November 2003, the RO granted an increased rating of 10 percent for this disability from December 23, 1996.  

In a June 2011 decision, the Board confirmed a 10 percent disability rating effective December 23, 1996, and determined that a 20 percent disability rating was warranted beginning March 25, 2009.

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) the June 2011 Board decision to the extent that it denied entitlement higher ratings.  In a May 2012 Order, the Court granted the parties' Joint Motion for Remand (Joint Motion) and vacated that portion of the Board's June 2011 decision that denied higher ratings, including a TDIU rating.

In February 2013 and September 2013, the Board remanded the claim for additional development.  

Since the last remand, this appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.



REMAND

Pursuant to the September 2013 Board remand, a VA examination was provided in October 2013 with an addendum dated in December 2013.  Unfortunately, the examination and opinion did not provide the information requested in the last remand and another remand is necessary.  

Specifically, the Board requested information regarding functional impairment and stated that the examiner must equate all functional losses due to pain, incoordination, fatigue, weakness, and flare-ups, etc., to additional loss of motion (beyond what was shown on clinical examination).  In other words, all functional deficits were to be described by equating the collective effect of those deficits to a level of disability contemplated by a certain limitation of motion even though such limited motion may not be shown on the examination.  The October 2013 VA examiner stated that there was functional impairment due to less movement than normal, weakened movement, excess fatigue, pain on movement, and interference with sitting, standing, and/or weight bearing.  However, the examiner did not equate the collective effect of those deficits to a level of disability contemplated by a certain limitation of motion.  This information is required in order to properly rate the Veteran's cervical spine disability.  

In addition, specifically regarding flare-ups, the Board noted the Veteran's reports of flare-ups during a March 2013 VA examination and stated that the examiner was to inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The October 2013 VA examiner simply stated that the Veteran did not report flare-ups.  As this is contrary to the Veteran's previous reports, upon remand, the Board requests that the examiner inquire again as to flare-ups and all functional impairment that result.  

As the Board's September 2013 remand order has not been complied with, remand of the issue is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Finally, in the last remand the Board requested an opinion regarding whether the Veteran is unemployable due to or as a result of his service-connected disability.  The October 2013 VA examiner stated that the Veteran was unemployable as a result of his cervical spine disability.  

It should also be pointed out that VA policy is to grant a TDIU in all cases where service-connected disability precludes gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The provisions of 38 C.F.R. § 4.16(b) allow for extra-schedular consideration of an award of TDIU by VA's Director of Compensation and Pension Service (C&P).  In light of the VA examiner's opinion, the Board finds that there is an indication in the record that the Veteran's service-connected disability has significantly interfered with his ability to maintain or obtain substantially gainful employment.  The Board, therefore, is compelled to remand the claim for entitlement to TDIU on an extraschedular basis for referral to the Director of the Compensation and Pension Service in accordance with 38 C.F.R. 
§ 4.16(b) for consideration of whether this benefit is warranted on an extraschedular basis.

The Board requests that all outstanding records of ongoing VA treatment be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records and associate them with the claims file.  (The Veteran's assistance in identifying all locations of treatment should be sought.)  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Once the above-requested development has been completed, the Veteran should be afforded a VA examination with a qualified physician to determine the current severity of the service-connected residuals of a neck strain with myofacial pain syndrome involving the neck, upper back, and shoulder blade areas.  The examiner should review the evidence and a copy of this remand.  All indicated testing should be conducted.

The examiner should report the range of motion of the cervical spine in degrees.  The examiner should report whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.  

The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.

The examiner must equate all functional losses due to pain, incoordination, fatigue, weakness, and flare-ups, etc., to additional loss of motion (beyond what was shown on clinical examination).  In other words, all functional deficits should be described by equating the collective effect of those deficits to a level of disability contemplated by a certain limitation of motion even though such limited motion is not shown on the examination.  (This requires a certain degree of conjecture on the examiner's part, but is required for rating this disability.)

The examiner should report all neurologic impairment resulting from the service-connected neck disability.  It should be specifically noted if degenerative disc disease has developed as a residual of the service-connected neck strain and pain syndrome.  If any neurologic impairment is found as due to service-connected disability, the examiner should identify the nerve impaired, or seemingly impaired, and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe.  (If there is neurologic impairment of the extremities that is not related to the service-connected neck disability, the examiner should so report.)  

3.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and explanations requested in this remand.  

4.  If, following readjudication of the rating claim, a total schedular rating is not granted, refer this claim to the Director of Compensation and Pension Service for consideration of whether entitlement to TDIU or any other extraschedular rating is warranted for this disability.  This referral is mandatory, although the decision of whether to actually award an extraschedular rating remains with the Director, Compensation and Pension Service.

5.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If a benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  After they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

